DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/2021 has been entered.

Response to Amendment
This action is responsive to the amendment filed on 04/22/2021. A directed by the amendment: no claims have been amended, claims 21-25 have been cancelled, and claims 26-30 have been added. Thus, claims 1-20 and 26-30 are presently pending in the application.

Response to Arguments
Applicant’s new claims 26-30 have been fully considered, there are no new rejections or objections. Claims 1-20 and 26-30 are now allowed. 

Allowable Subject Matter
Claims 1-20 and 26-30 are allowed.

Claim 1 in this application is allowed because the prior art of record fails to disclose either singly or in combination the claimed needle insertion/injection mechanism and a flexible boot (has a first and second ends) removably coupled to the needle hub (wherein the cannula is disposed inside the interior volume of the flexible boot and that the first cannula coupling mechanism coupled to the boot to be movable between a first and a second position and that the floor member is positioned near the second end of the flexible boot).
Claim 20 in this application is allowed because the prior art of record fails to disclose either singly or in combination the claimed wearabke drug delivery device and a a flexible boot with a needle and cannula inserted into the volume of the boot.
The closest prior arts of record are Sonderegger (US 2014/008850) and Hanson (US 2015/0190588).
Claims 1 and 20 fails to teach among all the limitations or render obvious a wearable drug delivery device and a flexible boot with a needle and cannula inserted into the volume of the boot, in combination with the total structure and function as claimed. It would be improper hindsight to modify Sonderegger to add a flexible boot from Hanson or any other reference as they would change the principle mode of operation of Sonderegger. Therefore, the combination of the features is considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783